Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:


  OSVALDO SIMON,


            Plaintiff,

  vs.

  VICE TOWING, INC. and
  ALFREDO EGUED, INDIVIDUALLY



         Defendant(s).
  ________________________________________/

                                             COMPLAINT

           Plaintiff, OSVALDO SIMON (“Plaintiff”), by and through the undersigned counsel,

  hereby sues Defendants, VICE TOWING, INC. (“Defendant”), and in support avers as follows:

                                     GENERAL ALLEGATIONS

        1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’ fees

           or costs resulting from Defendants’ violations of the Fair Labor Standards Act, 29 U.S.C.

           §§ 201-219 (“FLSA”), retaliation under F.S. § 440.205

        2. Plaintiff was at all times relevant to this action, and continues to be, a resident of Miami-

           Dade County Florida, within the jurisdiction of this Honorable Court.

        3. Defendant, VICE TOWING, INC. is a Florida Profit Corporation, conducting business in

  Miami-Dade County, Florida, where Plaintiff worked for Defendant and at all times material

  hereto was and is engaged in interstate commerce.
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 2 of 10




     4. Venue is proper in Miami-Dade County because all of the actions that form the basis of

  this Complaint occurred within Miami-Dade County.

     5. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth

  above together with attorneys’ fees, costs and damages.

     6. All conditions precedent for the filing of this action before this Court have been previously

  met, including the exhaustion of all pertinent administrative procedures and remedies.


                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      7. Plaintiff performed work for Defendant from on or about May 2017 to on or about
         October 1, 2018 as a Driver.

      8. Plaintiff worked about 90 hours per week including overtime.

     9. Plaintiff was not paid for any of his overtime hours while working for the Defendant.

     10. Defendant’s owner Alfredo Egued, expected his workers to work about 13 hours per day.

     11. Plaintiff bought a truck of his own to open his own company, Defendant soon discovered

  this fact and did not approve.

     12. Plaintiff advised the Defendant that this was due to Plaintiff not making enough money

  working with the Defendant, so he wanted an additional means of income

     13. Defendant informed the Plaintiff that he no longer worked for the company on or about

  October 1, 2018.

     14. Plaintiff then asked to be paid his last check, but the Defendant told Plaintiff that he would

  be holding his check until Plaintiff brought in his uniform and that he would be payed upon its

  return.

     15. Plaintiff brought in the uniform and while Plaintiff was supposed to receive about $650.00

  was only paid about $182.00 from the owner.
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 3 of 10




      16. Plaintiff denied the check and began arguing with the owner.

      17. Due to this altercation, the owner withdrew a gun and pointed it towards the Plaintiff. He

  then instructed him to leave and informed him that he was not going to pay to him and that Plaintiff

  should go find himself an Attorney.

      18. The owner also terminated another employee due to the fact that he was defending the

  Plaintiff at work.

      19. Defendant did not pay this employee his last check as well.


                                         COUNT I
                   Osvaldo Simon FLSA Violation against VICE TOWING, INC.

      20. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 19

  of this complaint as if set out in full herein.

      21. This action is brought by Plaintiff to recover from the Defendant unpaid minimum wage

  and/or overtime compensation, as well as an additional amount as liquidated damages, costs, and

  reasonable attorney’s fees under the provisions of the FLSA.

      22. At all times pertinent to this Complaint, Defendant had two or more employees who

  regularly handled goods and/or materials which had been sold and transported from across state

  lines of other states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

  funds from non-Florida sources, uses telephonic transmissions going over state lines to do its

  business, transmits funds outside the State of Florida, and otherwise regularly engages in interstate

  commerce, particularly with respect to its employees.

      23. Upon information and belief, at all times material hereto, Defendant’s annual gross

  revenue exceeded $500,000 per annum on its own, or as part of a joint enterprise with the other

  corporate Defendant named herein, or which are as of yet unknown but will be revealed through
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 4 of 10




  further discovery. To the extent that Defendant operated as part of a joint enterprise, it did so with

  corporate entities that performed related activities, under the common control of the individual

  Defendant, and for common business purposes related to the work performed by Plaintiff for

  Defendant.

     24. By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,

  an enterprise engaged in commerce or in the production of goods for commerce as defined in §§ 3

  (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant’s business activities involve

  those to which the FLSA applies. The Plaintiff’s work for the Defendant likewise affects interstate

  commerce.

     25. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from

  three (3) years from the date of the filing of this complaint.

     26. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

  concerning the payment of minimum and/or overtime wages as required by the FLSA and remain

  owing Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant

  as set forth above. As such, Plaintiff is entitled to recover double damages.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

         b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

               and/or overtime wages, with interest; and

         c. Award Plaintiff an equal amount in double damages/liquidated damages; and

         d. Award Plaintiff the costs of this action, together with reasonable attorney fees; and

         e. Grant Plaintiff such additional relief as the Court deems just and proper under the
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 5 of 10




               circumstances.


                                          COUNT II
                        Osvaldo Simon FLSA Violation against Alfredo Egued

      27. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 19

  of this complaint as if set out in full herein.

      28. This action is brought by Plaintiff to recover from the Defendant unpaid minimum wage

  and/or overtime compensation, as well as an additional amount as liquidated damages, costs, and

  reasonable attorney’s fees under the provisions of the FLSA.

      29. At all times pertinent to this Complaint, Defendant had two or more employees who

  regularly handled goods and/or materials which had been sold and transported from across state

  lines of other states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

  funds from non-Florida sources, uses telephonic transmissions going over state lines to do its

  business, transmits funds outside the State of Florida, and otherwise regularly engages in interstate

  commerce, particularly with respect to its employees.

      30. Upon information and belief, at all times material hereto, Defendant’s annual gross

  revenue exceeded $500,000 per annum on its own, or as part of a joint enterprise with the other

  corporate Defendant named herein, or which are as of yet unknown but will be revealed through

  further discovery. To the extent that Defendant operated as part of a joint enterprise, it did so with

  corporate entities that performed related activities, under the common control of the individual

  Defendant, and for common business purposes related to the work performed by Plaintiff for

  Defendant.

      31. By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,

  an enterprise engaged in commerce or in the production of goods for commerce as defined in §§ 3
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 6 of 10




  (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant’s business activities involve

  those to which the FLSA applies. The Plaintiff’s work for the Defendant likewise affects interstate

  commerce.

     32. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from

  three (3) years from the date of the filing of this complaint.

     33. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

  concerning the payment of minimum and/or overtime wages as required by the FLSA and remain

  owing Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant

  as set forth above. As such, Plaintiff is entitled to recover double damages.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         f. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

         g. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              and/or overtime wages, with interest; and

         h. Award Plaintiff an equal amount in double damages/liquidated damages; and

         i. Award Plaintiff the costs of this action, together with reasonable attorney fees; and

         j. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 7 of 10




                                                COUNT III

                                   FLSA Retaliation against Vice Towing

      34. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 19

  of this complaint as if set out in full herein.

      35. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

  manner discriminate against any employee because such employee has filed any complaint or

  instituted or caused to be instituted any proceeding under or related to this Act, or has testified or

  is about to testify in any such proceeding, or has served or is about to serve on an industry

  committee.”

      36. Defendant’s conduct as set forth above constitutes a violation of the FLSA’s anti-retaliation

  provision.

      37. The motivating factor that caused Plaintiff’s adverse employment action as described

  above was Plaintiff’s complaints regarding unpaid wages.

      38. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

  has been damaged.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

          b. Enter judgment against the Defendant for all back wages from the date of discharge to

               the present date and an equal amount of back wages as liquidated damages, and;

          c. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

               years of age; and

          d. Enter an award against Defendant and award Plaintiff compensatory damages for
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 8 of 10




               mental anguish, personal suffering, and loss of enjoyment of life;

          e. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

               Grant Plaintiffs such additional relief as the Court deems just and proper under the

               circumstances.

                                                COUNT IV

                                FLSA Retaliation against Alfredo Egued

      39. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 19

  of this complaint as if set out in full herein.

      40. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

  manner discriminate against any employee because such employee has filed any complaint or

  instituted or caused to be instituted any proceeding under or related to this Act, or has testified or

  is about to testify in any such proceeding, or has served or is about to serve on an industry

  committee.”

      41. Defendant’s conduct as set forth above constitutes a violation of the FLSA’s anti-retaliation

  provision.

      42. The motivating factor that caused Plaintiff’s adverse employment action as described

  above was Plaintiff’s complaints regarding unpaid wages.

      43. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

  has been damaged.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          f. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

          g. Enter judgment against the Defendant for all back wages from the date of discharge to
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 9 of 10




           the present date and an equal amount of back wages as liquidated damages, and;

        h. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

           years of age; and

        i. Enter an award against Defendant and award Plaintiff compensatory damages for

           mental anguish, personal suffering, and loss of enjoyment of life;

        j. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

           Grant Plaintiffs such additional relief as the Court deems just and proper under the

           circumstances.
Case 1:20-cv-24941-CMA Document 1 Entered on FLSD Docket 12/02/2020 Page 10 of 10




                                            JURY DEMAND



  Plaintiff demands trial by jury of all issues triable as of right by jury.



          Dated ____12/2/20__________________                     Respectfully submitted,


                                                            /s/ Rainier Regueiro
                                                          Rainier Regueiro Esq.
                                                          Florida Bar No.: 115578
                                                          rregueiro@rgpattorneys.com
                                                          REMER & GEORGES-PIERRE, PLLC
                                                          44 West Flagler Street, Suite 2200
                                                          Miami, Florida 33130
                                                          Telephone: (561) 225-1970
                                                          Facsimile: (305) 416-5005
